DETAILED ACTION

Response to Amendment
	The amendment and the Request for Continuing Examination filed on 11/12/2020 have been entered. Claims 1-13 and 26 are now pending in the application. Claims 1 and 11 have been amended, claims 14-35 have been canceled and new claim 36 has been added by the Applicant. Previous objections to the drawings have partially been withdrawn in light of Applicant’s amendments to claim 1 and cancelations of claims 14 and 27.  
Previous claims 1-35 rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have partially been withdrawn in light of Applicant’s amendments to claims 1, 14 and 27. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on continuation of application 13146319, filed on 07/26/2011 which was a national stage entry of application PCT/FI2010/050043, with International Filing Date of 01/27/2010 that claims foreign priority to FI 20095068, filed on 01/27/2009 (Finland).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Drawings
The applicant’s drawings submitted 07/29/2019 are not acceptable for examination purposes. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations for “the first fixed electrode and the floating electrode being configured to have a voltage applied 3Docket No. 7757-0003Appln. No. 16/525,213therebetween” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Specifically, the drawings depict that voltage is applied to first fixed electrode and second fixed electrode as they are connected to first and second contact, but no voltage is applied to the floating electrode, as it is understood the floating electrode is “floating” and not applied or connected to voltage contact, as the free charges on the floating electrode are arranged according to the local electric fields formed around the floating electrode, due to application of voltage(s) to first and second fixed electrodes.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, independent claims 1, and 36 now recite new limitations 
where  “the first fixed electrode and the floating electrode being configured to have a voltage applied 3Docket No. 7757-0003Appln. No. 16/525,213therebetween” for which there is no support found in the specification.
Specifically, specification discloses in Figs. 5a,b  depicts that voltage is applied to first fixed electrode and second fixed electrode as they are connected to first and second contact. However, no voltage is applied to the floating electrode, as it is understood the floating electrode is “floating” and not applied or connected to voltage contact. This enables the free charges on the floating electrode to be arranged according to the local electric fields formed around the floating electrode, due to application of voltage(s) to first and second fixed electrodes.  Applicant’s pointed out support is insufficient fir the new claim limitations above. There does there appear to be a written description of the claim limitation noted above in the application as filed.  Therefore the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported (see MPEP 2163.04, Sec. I). 
Claims 2-13 depend on claim 1 and therefore inherit the same deficiency. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
claims 1 and  36 now recite new limitations that “the first fixed electrode and the floating electrode being configured to have a voltage applied 3Docket No. 7757-0003Appln. No. 16/525,213therebetween”. However, these claim limitations are confusing because it is unclear how they can be understood and treated given that there is no support found in the specification for these limitations. Specifically, specification discloses in Figs. 5a,b  depicts that voltage is applied to first fixed electrode and second fixed electrode as they are connected to first and second contacts, respectively. However, no voltage is applied to the floating electrode, as it is understood the floating electrode is “floating” and not applied or connected to voltage contact. This enables the free charges on the floating electrode to be arranged according to the local electric fields formed around the floating electrode, due to application of voltage(s) to first and second fixed electrodes. It is suggested to amend the claim and provide explanations in order to remove the 112 issues.  
Claims 2-13 depend on claim 1 and therefore inherit the same deficiency. 

Claim 11 recites the claim phrase limitation “further comprising providing an electrically insulating or semi-insulating layer on the surface of the floating electrode, between the electrode layer and the Fabry-Perot cavity, to protect the floating electrode”. However, this phrase limitation is confusing because it is unclear if this electrically insulating or semi-insulating layer on the surface of the floating electrode which is between the electrode layer and the Fabry-Perot cavity to protect the floating electrode is the same as the uniform semi-insulating protective layer already recited in base claim 1, since this is the only layer for protecting the floating electrode, and is between the floating electrode and the Fabry-Perot cavity, or if this layer recited above is some new layer? It is noted that the specification discloses only one such layer, and does not provide any support for there being electrically insulating or semi-insulating layer on the surface of the floating electrode in addition to the uniform semi-insulating protective layer. It is suggested to amend (or cancel) the claim in order to remove the indefiniteness issues. 
Potentially Allowable Subject Matter

Claims 1 and 36 could be potentially allowable depending on how they are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1stnd paragraph as well as under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Response to Arguments

Applicant’s arguments filed in the Remarks dated 11/12/2012, with respect to amended claim 1 and new claim 36 have been fully considered and are persuasive.  The previous prior art rejections of claim 1 have been withdrawn. In addition previous 112 rejections have partially been withdrawn, given that the new claim amendments to claim 1 and new limitations in claim 36 still have 112 issue as presented in the 112 Section above. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/
Examiner, Art Unit 2872